Name: Commission Regulation (EEC) No 135/84 of 19 January 1984 amending for the eighth time Regulation (EEC) No 3172/80 laying down implementing rules in respect of the system of consumption aid for olive oil
 Type: Regulation
 Subject Matter: consumption;  processed agricultural produce;  technology and technical regulations
 Date Published: nan

 20 . 1 . 84 Official Journal of the European Communities No L 17/23 COMMISSION REGULATION (EEC) No 135/84 of 19 January 1984 amending for the eighth time Regulation (EEC) No 3172/80 laying down implementing rules in respect of the system of consumption aid for olive oil HAS ADOPTED THIS REGULATION : Article 1 Article 12 (b) of Regulation (EEC) No 3172/80 is hereby amended as follows : 1 . The sixth indent of the first paragraph is replaced by the following : '  cholesterol 0,2 % . This percentage must be obtained fom cholesterol not containing toxic impurities for alimentary purposes.' 2. The following paragraph 3 is added : 43 . Member States may exempt by-products from the refining of olive oil or olive-residue oil which are intended for use in that State in the manufac ­ ture of soap from the obligation set out in para ­ graph 1 on condition that they submit the said products as from the moment of production to a permanent control guaranteeing their final proces ­ sing into soap.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 11 (8) thereof, Whereas Commission Regulation (EEC) No 3172/80 (3), as last amended by Regulation (EEC) No 2551 /83 (4), provides that, for the purpose of control ­ ling the quality of oil packaged by approved plants, acid oils from refining of olive oil and olive-residue oil produced in the Community should have added to them a defined quantity of certain non-olive oils ; whereas in order to alleviate certain difficulties asso ­ ciated with the use of cholesterol, the type of substance to be used should be defined ; Whereas in some Member States most of the by-products from refining olive oil and olive-residue oil are intended directly for use in that State for soap production ; whereas Member States should be permitted to exempt, under certain conditions, these by-products from the addition of products set out in Article 1 2 (b) of the said Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 1984. For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No 172, 30. 9. 1966, p. 3025/66. b OJ No L 162, 12. 6. 1982, p. 6. 0 OJ No L 331 , 9. 12. 1980, p. 27. 0 OJ No L 252, 13 . 9 . 1983, p. 8 .